DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 3, 5, 7, 10 – 12, 14, 16 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankai (US 2011/0125327) in view of Loce et al (US 2016/0092734, hereafter Loce).
As per claim 1, Sankai discloses a method for analyzing occupancy in a space, the method comprising:
detecting one or more furniture in the space, based on image analysis of a first image of the space (¶ 118 and 119; “As illustrated in FIG. 4, in S51, the setting unit 9l of the server 9 acquires information regarding images of respective areas captured by the cameras 2 to 7 as illustrated in FIG. 5A, and performs image processing” and “FIG. 5B illustrates an image captured by the living-room camera 2, for example. In S56, the setting unit 9l detects the sizes of walls, floors, doors, and windows in each area as illustrated in FIG. 5B, and also detects the sizes and positional relationships of furniture and fixtures such as a sofa, a table”) 
defining a border of a region of interest in the space, at a predetermined distance from a point in relation to the one or more furniture detected in the first image of the space (¶ 119; In S57, the setting unit 9l detects the length, width, and corners of a corridor or stairs among the relevant areas);
controlling a device when occupancy is detected within the border of region of interest (¶ 162).
However, Sankai does not explicitly teach determining a point in the one or more furniture; responsive to determining the point, creating a border of a region of interest in the space, at a predetermined distance from the point, the border of the region of interest enclosing the one or more furniture.
In the same field of endeavor, Loce teaches determining a point in the one or more furniture; responsive to determining the point, creating a border of a region of interest in the space, at a predetermined distance from the point, the border of the region of interest enclosing the one or more furniture (¶ 71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Sankai with that of Loce.  The advantage is improved occupancy detection.
As per claim 2, Sankai discloses the method of claim 1 comprising detecting occupancy within the border of region of interest based on image analysis of a subsequent image of the space (¶ 113; the human-flow-line detecting unit 9c detects a differential by comparing each given image with an image preceding the given image by a predetermined interval of time based on the information about images captured by the cameras 2 to 7.).
As per claim 3, Sankai discloses the method of claim 2 comprising detecting occupancy within the border of region of interest based on either one of color detection, shape detection, motion detection or based on a combination thereof (¶ 113; The setting unit 9l determines whether a moving object exists based on the differential, and also determines whether the moving object is a human, thereby detecting the direction, speed, and acceleration of a human flow line).
As per claim 5, Sankai discloses the method of claim 1 comprising detecting the furniture using one or a combination of color detection and shape detection (¶ 144; The personal-belonging detecting unit 9e detects personal belongings of a person appearing in each image such as a towel, extra clothes, a car key, or the like based on shape matching or the like).
As per claim 7, Sankai discloses the method of claim 1 wherein detecting occupancy within the border of region of interest comprises one or a combination of counting occupants, tracking occupants, determining occupants' location and determining an amount of time an occupant is at a location in a space (¶ 162 and 163).
As per claim 10, Sankai discloses the method of claim 1 wherein the furniture comprises either one or more of a table, a chair, a bed and a portable sanitation stand (¶ 119; detects the sizes and positional relationships of furniture and fixtures such as a sofa, a table”).
As per claim 11, Sankai discloses the method of claim 1 comprising detecting the furniture in the space in another image of the space; updating the border of the region of interest based on the detection; and controlling the device when occupancy is detected within the updated border (¶ 119).
Regarding claim 12, arguments analogous to those presented for claim 1 are applicable for claim 12.
Regarding claim 14, arguments analogous to those presented for claim 3 are applicable for claim 14.
Regarding claim 16, arguments analogous to those presented for claim 5 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 10 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 11 are applicable for claim 18.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankai in view of Loce (hereafter Sankai) in further view of Miller (US 11,216,670 hereafter Miller).
As per claim 4, Sankai discloses the method of claim 2.
However, Sankai does not explicitly teach comprising detecting occupancy within the border of region of interest by using machine learning technique.
In the same field of endeavor, Miller teaches comprising detecting occupancy within the border of region of interest by using machine learning techniques (See claim 14; The system of claim 1, wherein the system updates a model selected from at least one of: machine learning and artificial intelligence).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Sankai in view of Miller.  The advantage is improved image processing.
Regarding claim 6, arguments analogous to those presented for claim 4 are applicable for claim 6.


Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankai in view of Loce (hereafter Sankai)  in view of Mullins (US 10,186,124 hereafter Mullins).
As per claim 8, Sankai discloses the method of claim 7.
However, Sankai does not teach wherein controlling a device comprises generating an alarm when a number of occupants above a threshold determined by physical distancing regulations, is detected within the border of region of interest.
In the same field of endeavor, Mullins teaches wherein controlling a device comprises generating an alarm when a number of occupants above a pre-determined threshold is detected within the border of region of interest (column 2 lines 28 – column 3 lines 29).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Sankai in view of Mullins. The advantage is improved theft detection.
Regarding claim 13, arguments analogous to those presented for claim 8 are applicable for claim 13.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over S Sankai in view of Loce (hereafter Sankai)  in view of McCulloch et al (US 9,183676, hereafter McCulloch).
As per claim 9, Sankai discloses the method of claim 7.
However, Sankai does not explicitly teach wherein controlling a device comprises generating an alarm when occupants are located within a predetermined distance from each other, within the border of region of interest.
In the same field of endeavor, McCulloch teaches wherein controlling a device comprises generating an alarm when occupants are located within a predetermined distance from each other, within the border of region of interest (column 18 lines 67).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively to file to modify the invention of Sankai in further view of McCulloch.  The advantage is improved image processing.


Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487